Citation Nr: 0839712	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Portland, Oregon, that 
denied service connection for PTSD and hypertension as 
secondary to service connected diabetes mellitus. 

The veteran was afforded a personal hearing at the RO before 
the undersigned in September 2008.  A transcript is 
associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On September 26, 2008, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal of 
the claim for service connection for hypertension as 
secondary to service connected diabetes mellitus.


CONCLUSION OF LAW

The veteran having withdrawn his appeal of the claim for 
service connection for hypertension as secondary to service 
connected diabetes mellitus, there is no remaining 
allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  During the 
course of his September 26, 2008 personal hearing, the 
veteran withdrew his appeal of the claim for service 
connection for hypertension as secondary to service connected 
diabetes mellitus and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the claim for service 
connection for hypertension as secondary to service connected 
diabetes mellitus and that issue is dismissed.


ORDER

The appeal of the claim for service connection for 
hypertension as secondary to service connected diabetes 
mellitus is dismissed.


REMAND

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

The veteran contends that he suffers from PTSD as a result of 
his service as a mortar man in Vietnam.  He recalls numerous 
instances of coming under enemy rocket and mortar attacks.  
He also describes almost being killed by friendly fire and 
receiving enemy sniper fire during convoys.  In this regard, 
the Board notes that the veteran's service personnel records 
show that he was assigned to B Battery, 2nd Battalion, 35th 
Artillery from July 1968 to April 1969.  Duty Officer's Logs 
from the 2nd Battalion, 35th Artillery document that B Battery 
came under enemy mortar attacks in August 1968, October 1968, 
and February 1969.  The Board therefore finds acceptable 
evidence of an in-service stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (held that a veteran need not 
corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket 
attacks while stationed in Vietnam). See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that "corroboration 
of every detail [of a claimed stressor] including the 
appellant's personal participation" is not required; rather 
an appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.)

Finding that the veteran's claimed stressor has been 
verified, the Board turns to the question of whether there is 
competent evidence of a diagnosis of PTSD.  There is 
conflicting evidence on this question.  On VA psychiatric 
examination in August 2003, it was determined that the 
veteran did not appear to meet the DSM-IV-TR criteria for 
PTSD.  A detailed rationale was provided for this negative 
conclusion.  However, in a letter dated in January 2006, 
B.K., Ph.D., reported that he was actively treating the 
veteran for PTSD.  Dr. K also provided rationale for his 
positive diagnosis.  Given the conflicting evidence, the 
Board finds that the veteran should be scheduled to undergo a 
VA examination for the purpose of determining whether the 
above described in-service stressors are sufficient to 
support a diagnosis of PTSD.  Such examination must include 
psychological testing.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide the name of any VA or non-VA 
health care provider who have treated him 
for psychiatric problems, to include PTSD, 
since service discharge.  A specific 
request should be made for the records 
from Dr. K.  Any negative development 
should be included in the record.

2. Arrange for the veteran to be afforded 
a VA psychiatric examination.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should 
specifically include psychological testing 
that includes tests to determine whether 
the veteran in fact has PTSD.

A diagnosis of PTSD under DSM IV criteria 
must be made or ruled out.  If PTSD is 
diagnosed, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
to be sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.

It must be specified for the examiner the 
stressors that are established by the 
record (coming under enemy mortar attacks) 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

3. Thereafter, re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


